DETAILED ACTION
Election/Restrictions
Applicant’s elections without traverse of claims 1-2, 4-5 in the reply filed on 12/16/2019 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Colding-Kristensen (U.S. Publication 2004/0190373 herein referred to as ‘373) in view of Handa (U.S. Publication 2011/0261643).
Regarding claim 1, ‘373 teaches an atomization device comprising, inside a processing tank (paragraph 14 and Figure 1, item 1); a rotor stator mixer including: a stator (paragraph 15 and item 3) having a plurality of openings (paragraph 15 item 4) a rotor disposed inside the stator with a predetermined gap in radial direction between the rotor and an inner peripheral surface of the stator (paragraph 17 item 10), wherein the atomization device is configured to perform any one or more of emulsification processing, dispersion processing, dissolution processing, atomization processing, mixing processing, and stirring processing on a processing object with fluidity wherein the product with fluidity is a food and drink, a medicinal product, or a chemical product (paragraph 3), using the rotor stator type mixer while inside a tank is maintained in a pressured state, at atmospheric pressure, or in a vacuum state (paragraph 14 teaches at atmospheric pressure) and the atomization device has a mechanism in which the rotating rotor makes the processing object flow in a direction orthogonal to a rotational direction of the rotor at a predetermined pressure (paragraphs 17 and 18, figure 1 showing the flows of the processing medium, the pressure is an inherent property of the rotor’s mixing speed and considered intended use of the apparatus) wherein the mechanism is designed such that the atomization device has a power number Np obtained by formula 1 that is 1.2 to 2 times the power number Np of an atomization device without the mechanism (the formula of claim 1 includes shearing frequency, mixing time, liquid amount, flow rate number as independent variable which are considered intended use of the apparatus, and these parameters are considered capable of being manipulated to satisfy the equation, the mechanism are considered the blades) the mechanism in which the rotating rotor makes the processing object flow at a predetermined pressure or higher is a mechanism in which, in the rotating rotor, the rotating rotor makes the processing object flow at a predetermined pressure or higher by disposing an additional rotor in the vicinity of an outer periphery of a rotating shaft of the rotor and rotating the additional rotor (see blades angled downwards on the rotating shaft above the rotor) the additional rotor comprises a stirring blade that is inclined at an angle with respect to a plane 
Regarding claim 1, ‘373, is silent to the specific blade angles. 
Regarding claim 1, Handa teaches an angle of 15-70 degrees with respect to a plane being orthogonal to a direction of the rotating shaft (see figure 15 and paragraph 80 which teaches an angle range of 30-60). 
It would have been obvious to one of ordinary skill in the art to modify the angle of ‘373 with the angle range of Handa in order to better control the degree of agitation in the mixing operation. Both claims are concerned with agitating blades above agitators that are at the bottom of the shaft. 
Regarding claim 2, ‘373 teaches wherein the mechanism in which the rotating rotor makes the processing flow at a predetermined pressure or higher is a mechanism in which the rotating rotor makes processing object flow in a direction orthogonal to a rotational direction of the rotor inside the rotor in a radial direction (the material flow is considered intended use of the apparatus, however ‘373 teaches orthogonal flow in figure 1 going towards the rotor).
Regarding claim 5, ‘373 teaches the rotor-stator type mixer is a rotor-stator type mixer in which a portion in contact with the processing object in an outer side of the rotor in a radial direction is covered with a lid member (item 8 cover plate is considered reading on a lid).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colding-Kristensen (U.S. Publication 2004/0190373 herein referred to as ‘373) in view of Handa (U.S. Publication 2011/0261643) in further view of Landberg (U.S. Patent 3,532,327). 
Regarding claim 4, ‘373 is silent to the draft tube configuration. 
Regarding claim 4, Landberg teaches a rotor (12) with a draft tube configuration (proximate item 11) and has both a horizontal and vertical component of flow (see publication figure arrows). 
It would have been obvious to one of ordinary skill in the art to modify the invention of ‘373 in view of Handa with the tube configuration of Landberg in order to better control the flow of material in the tank.

Response to Arguments
The remarks regarding the Dalziel reference are considered persuasive. 
The remarks regarding the angle have been considered and are persuasive, since the angle or a range of angles is not provided by the reference to ‘373. A New ground of rejection is provided. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,172,337 to Roszczenko teaches blades above an impeller at the bottom of the shaft having a specific angle (item 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774